 68DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit with the nonprofessional employees? (2) Do you desire to berepresented for the purposes of collective bargaining by the Peti-tioner or by the Intervenor? If a majority of the professionalemployees vote "Yes" to the first question, indicating their wish tobe included in a unit with the nonprofessional employees, they willbe included in such unit, which, in that event, we find to be appro-priate.Their votes on the second question will then be counted to-gether with the votes of the nonprofessional employees to decidewhether the Petitioner or the Intervenor has been selected to representthe combined bargaining unit. If, on the other hand, a majority ofthe professional employees vote against inclusion, we find separateunits of professional and technical employees to be appropriate.Thevotes of each voting group will then be counted separately to decidewhether or not that group desires to be represented by the Petitioneror by the Intervenor.[Text of Direction of Elections omitted from publication in thisvolume.]NEHI BOTTLING CO., INC.andINDEPENDENTBEVERAGEWORKERSUNION,PETITIONER.Case No. 3-RC-10?O.October 22,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before John Weld and Leon-ard Leventhal, hearing officers.'The hearing officers' rulings madeat the hearing are free from prejudicial error and are herebyaffirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with thiscaseto a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act 22.The labor organizations involved claim to represent certainemployees of the Employer a1The hearing on June 16,1952, was held before John weld;the hearing on June 20 wasconducted before Leonard Leventhal.2The Employer produces and distributes nonalcoholic beverages in the Buffalo, NewYork, area,under exclusive franchises granted by Nehi Corporation,the principal officesof which are in Columbus,Georgia.Although in form the franchises were issued to thethree officers and stockholders of the Employer,Nehi Corporation has dealt with theEmployer with knowledge of the corporate use of the franchise since about 1938.Wefind that the Employer's operations form an integral part of a multistate enterprise andwe shall, therefore,exercise jurisdiction.American Factors Co.,98 NLRB 447.8At the hearing,Intervenor(International Union of Brewery,Flour, Cereal,Soft Drinkand DistilleryWorkers, CIO)refused to stipulate that Petitioner is a labor organization.101 NLRB No. 16. NEIII BOTTLING CO., INC.693.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.Petitioner seeks to represent all inside workers engaged in pro-ducing and handling beverages at the Employer's Buffalo, New York,plant.It would exclude utility men, expediters, utility drivers, anddistributors, in addition to the usual exclusions.Intervenor and theEmployer would include the utility men, expediters, and utilitydrivers, and Intervenor would also include the distributors.There is one utility man, Shelgren, who places and maintains cool-ers and vending boxes.About half of the time he works inside theplant under Hiller, the plant supervisor; during the remainder of thetime he is employed outside under Herman Cohen, the Employer'ssecretary and over-all supervisor of the Employer's operations. Shel-gren is hourly paid, as are the inside workers, and receives the samebenefits.We find that the utility man has a sufficient community ofinterests with the inside workers and shall, therefore, include him 4Two expediters, Ziff and Clementi, work under the immediate su-pervision of Herman Cohen and make sales, solicit new customers,keep records of their sales, and report to Cohen their observations ofthe performance of distributors.They ride with distributors or withthe utility driver, or themselves drive 5Occasionally, they help loadthe beverages.Ziff and Clementi spend about 10 percent of theirtime in Cohen's office keeping records in connection with sales, 40 to50 percent of their time selling directly to customers, and the rest oftheir time outside performing their other duties.The utility driver,Bowers, helps load and delivers beverages, and does some selling.His outside activities are performed under Cohen's immediate super-vision.About 20 percent of the time he works inside the plant serv-icing vending boxes, during which time he is under the immediatesupervision of Hiller.Bowers is paid by the day, while Ziff andClementi are paid a weekly salary.All three are paid bonuses basedupon their quotas of sales; and all receive generally the same benefitsas hourly paid employees 6We are of the opinion that the expeditersand the utility driver are analogous to route salesmen and have inter-ests in common with those of the inside workers.We shall, therefore,include them in the unit'As Petitioner exists for the purpose of engaging in collective bargaining with employersconcerning grievances,wages, and other conditions of employment,we find that it is alabor organization within the meaning of the Act.'Pepsi-Cola, Louisville Bottlers,Inc.,86 NLRB 1299.They drive when the utility driver is not available,when special deliveries are required,and when substituting for distributors in emergencies.9Under an arrangement with the Employer, Ziff and Clements are allowed time offwithout loss in pay for a maximum of 1 week per year,in addition to the 1-week vacationbenefit which all employees receive.7CfSMart,nelli &Co , 99 NLRB 43 ;GeneralBeverage Company,85NLRB 696.SeeMexico Coca-Cola,Bottling Company,88 NLRB 421. 70DECISIONS OF NATIONAL LABOR RELATIONS BOARDThere are 12distributorswho have contracts with the Employer,under which they agree to sell exclusively the Employer's beverageswithin prescribed territories."The distributors supply their owntrucks,9 hire their own helpers, select their own substitutes, and receiveas sole compensation the difference between what they pay for bever-ages and what they receive from sales. The Employer does not carrythem on its payroll, or report them for social security, unemploymentcompensation, or workman's compensation purposes.Each distribu-tor must perform under his contract to the satisfaction of the Em-ployer.The record shows, however, that the Employer's controlextends only to results to be achieved under the contract, not themeans used.Upon the entire record, we find, contrary to Intervenor'scontention, that the distributors are independent contractors and, assuch, are excluded from the unit 10Accordingly, we find that all employees of the Employer at itsBuffalo, New York, plant, engaged in the production, sale, and distri-bution of beverages, including utility men, expediters, and utilitydrivers, but excluding distributors, office and clerical employees, pro-fessional employees, guards, and supervisors as defined in the Act, con-stitute a unit appropriate for the purposes of collective bargainingwithin the meaning of Section 9 (b) of the Act.5.The Employer employs three part-time workers, Mays, Gladden,and De Francisco.Mays worked about 20 hours per week in approxi-mately the past 2 months; Gladden worked about 10 hours per week inthe past 2 or 3 months; and De Francisco worked in about two-thirdsof the weeks over the past 6 or 7 months, for an over-all average ofabout 10 hours per week. They are carried on the regular payroll, butthey do not receive vacation and holiday benefits. Some of the part-time employees may not work at all during slack periods, but all havean expectation of employment during the Employer's busy periods.Except for Gladden, they are paid the same hourly rate as full-timeemployees.We find that these part-time employees have a substantialinterest in the selection of a bargaining representative and that theiremployment is sufficiently regular to entitle them to vote in theelection 11The Employer hired three full-time employees (Fisher, Pace, andHarold Cohen) in June 1952, who may be laid off after the summerrush near the end of September. All worked for the Employer dur-ing the previous summer, Harold Cohen as a full-time employee, andPace and Fisher as part-time workers.The Employer expects to re-hire them next summer. They share in the benefits of other employees.S Eleven of the contracts are written and one is oral. The Employer's system ofdistributing beverages has been operative since about 1938.°The Employer has chattel mortgages on three of the trucks.10American FactorsCo.,supra.21L.W. Hayes, Inc, and Hayes Transit Mix,91 NLRB 1408. WILLIAMS,DIMOND & Co.71We are of the opinion that these three employees have sufficientinterests in common with other employees in the unit to vote in theelection.-[Text of Direction of Election is omitted from publication in thisvolume.]" Cf.Cherry andWebbCompany, Providence,93 NLRB 9. While Harold Cohen is acousin of HermanCohen,the Employer's secretary,this relationship does not preclude hisinclusion in the unit or render him ineligibleto vote.Cieliand Bus Lines,Inc.,85NLRB 306.32 Following charges filed by Intervenor in Case No.3-CA-579,a settlement agreementwas executed.The settlement agreement provides for the posting of notices until approxi-matelyOctober 8, 1952, by theEmployer.It is our intention by this direction that theRegional Director conduct the election as early as possible after the expiration of theposting period under the settlement agreement.WILLIAMS, DIMOND&Co.andLOCAL 253, DISTRIBUTIVE,PROCESSINGAND OFFICEWORKERS OF AMERICA, PETITIONER.Case No. 21-RC-2584.October 22,1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Norman H. Greer, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmedPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit of office clerical employees locatedat the Employer's dock facilities in Wilmington, California.TheEmployer contends that the unit should also include the office clericalemployees in its Los Angeles, California, office.The Employer operates a steamship agency and terminal facilitieson the west coast.The present petition concerns only the Los Angelesdistrict which includes the Employer's main office, located in the LosAngeles business district, and its dock facilities 21 miles away at Wil.3The hearing officerproperlyrefused to permit the Employer to inquire into the questionof whether the Petitioner had complied with the filing requirements of the Act, as this isan administrative matter to be determined by the Board and is not litigable by the parties.Magnolia Lumber Corporation,88 NLRB 161.101 NLRB No. 15.